CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 1 of 7




                                                              841


                          EXHIBIT B
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 2 of 7




                                                                   842
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 3 of 7




                                                                   843
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 4 of 7




                                                                   844
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 5 of 7




                                                                   845
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 6 of 7




                                                                   846
CASE 0:18-cv-02209-WMW-HB Document 53 Filed 12/19/18 Page 7 of 7




                                                                   847
